Citation Nr: 0008952	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  94-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





INTRODUCTION

The veteran served on active duty from January 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in April 1997, when 
it was remanded for medical records and examination of the 
veteran.  The case was again remanded in August 1998 for 
medical records.  It appears that all of the requested 
development possible has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran had active wartime service during the Vietnam 
era from January 1967 to June 1970.  

2.  In August 1991, the RO received a completed the VA 
pension application, providing information to the effect that 
his income does not exceed the statutory limit.  

3.  The veteran is 50 years old, has completed 8 years of 
formal education, and has had work experience as a carpenter 
and iron worker, in construction and offshore work, and has 
also worked as a truck driver.  

4.  The veteran's disabilities include impairments of his 
neck, low back, knees, and liver, as well as psychiatric 
disability.  

5.  The veteran's disabilities permanently preclude him from 
engaging in all forms of substantially gainful employment 
consistent with his education and work experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have been met. 38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension benefits are payable to veterans who have served for 
90 days or more during a period of war and who are 
permanently and totally disabled due to chronic disabilities 
not the result of their own misconduct. 38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.342 (1999).

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A "well-grounded" claim is 
one which is plausible.  A review of the record indicates 
that the veteran's claim for a permanent and total disability 
rating, for pension purposes is well grounded.  See Vargas-
Gonzalez v. West, 12 Vet. App.  321 (1999).  

A well grounded claim for pension requires qualifying wartime 
service.  The record confirms active wartime service during 
the Vietnam era from January 1967 to June 1970.  

A well grounded claim for pension also requires a completed 
VA pension application as to income.  In August 1991, the RO 
received a completed VA pension application, providing 
information to the effect that the veteran's income does not 
exceed the statutory limit.  

A well grounded claim for pension additionally requires 
evidence that the veteran may have the requisite total 
disability rating when all of his nonservice-connected 
disabilities are properly evaluated.  Here, the veteran has 
numerous disabilities which may result in the requisite total 
disability rating when all of his nonservice-connected 
disabilities are properly evaluated, 

A well grounded claim for pension further requires evidence 
that the veteran can not work.  In his application, he 
provided sworn, certified information to the effect that that 
he had not been able to work except for brief periods.  

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  That duty was completed in 
the two previous remands.  All available relevant facts have 
been properly developed.  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

In order to establish entitlement to a permanent and total 
disability evaluation for pension purposes, the record must 
show that the veteran is permanently and totally disabled.  A 
finding of permanent and total disability is warranted where 
the veteran suffers from a disability or disabilities which 
are sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502 (West 1991); 38 C.F.R. §§ 3.340, 4.15 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has rendered several opinions which affect the development 
and analysis of claims for a permanent and total disability 
rating for pension purposes.  In Roberts v. Derwinski, 2 Vet. 
App. 387(1991), the Court held that each one of the veteran's 
disabilities must be rated under the provisions of the rating 
schedule.  In Brown v. Derwinski, 2 Vet. App. 444 (1992), the 
Court held that permanent and total disability could be shown 
in one of two ways: (1) The veteran must be unemployable as 
the result of al lifetime disability (this is a "subjective" 
standard and is based on the veteran's individual work 
experience, training, and disabilities) or (2) if not 
unemployable, he/she must suffer from a lifetime disability 
which would render it impossible for the average person with 
the same disability to follow a substantially gainful 
occupation (this is the "objective" standard).  In making 
these determinations, the RO must also apply the percentage 
standards of 38 C.F.R. §§ 4.16 and 4.17 (1999).  

Under 38 C.F.R. § 4.16, a total disability rating may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

According to 38 C.F.R. § 3.321(b)(2) (1999), where the 
evidence of record establishes that an applicant for pension 
who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule, but is found to be unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, a permanent and total disability rating on 
extraschedular basis may be approved.  The statement of the 
case shows that the RO considered this provision in the first 
instance but continued to deny the claim.  

The Board notes that there is no well grounded claim under 
the objective criteria of 38 C.F.R. § 4.15 (1999).  That is, 
there is no evidence of loss of the use of both hands, or of 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or of the veteran becoming permanently helpless or 
permanently bedridden.  

The veteran was born in December 1949.  In his August 1991 
application, he reported he had completed his education 
through the eighth grade and has had work experience as a 
carpenter.  In a February 1992 interview at Searcy Hospital, 
the veteran reported that he dropped out of school in the 
ninth grade to work in a crew harvesting crops.  He passed 
his GED (Graduate Equivalency Diploma) in 1976.  He had 
various jobs in construction, including iron worker and 
carpenter and did cross country truck driving.  For clinical 
notes, in March 1994, the veteran reported completing 9 years 
of schooling and getting a GED in 1976.  His work experience 
had included construction, offshore work and truck driving.  

Liver

Liver function studies in May 1995 showed significant 
elevation.  April 1996 ultrasound studies revealed mild 
enlargement.  The findings were consistent with fatty 
infiltration.  Other records show that antigen tests 
supported a diagnosis of hepatitis C.  Giving the veteran the 
benefit of the doubt, his liver disorder could approximate 
moderate symptoms ratable at 20 percent under Code 7313.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.20 
(1999).  The record does not describe the severe 
symptomatology needed for a 30 percent rating under that 
Code.  The findings do not approximate those required for 
rating the disability as cirrhosis of the liver under Code 
7312.  38 C.F.R. § 4.20 (1999).  

Neck

In a report dated in July 1992, a private neurology center 
stated that magnetic resonance imaging revealed moderate 
spondylolysis at C5-C6 with severe compromise of the neural 
foramina at that level.  There was a small central disc 
herniation at C4-C5 producing mild spinal stenosis.  There 
was a left posterior disk herniation at C6-C7 impinging on 
the cervical cord.  There was also some evidence of pressure 
on the left C7 nerve root.  The right triceps reflex was 1+ 
and the examiner found evidence of weakness in the right 
deltoid, biceps, triceps, and hand intrinsics.  Right upper 
extremity sensation was diffusely diminished.  

In August 1992, Dr. Bridges reported the veteran had almost a 
full range of neck motion.  Clinically, there were no signs 
of nerve root or spinal cord compression.  The doctor believe 
the veteran could carry out light duty with no significant 
heavy lifting or driving heavy equipment.  

The March 1994 VA X-rays of the cervical spine disclosed 
degenerative changes at C5-C6.  

The report of the November 1995 VA examination shows the 
veteran complained of neck pain.  Cervical spine motion was 
30 degrees flexion, 25 degrees extension, 35 degrees right 
and left lateral flexion, and 50 degrees right and left 
rotation.  There was no cervical spine tenderness and the 
doctor noted that there was no pain on motion.  These 
findings are consistent with a slight limitation of cervical 
spine motion warranting a 10 percent rating.  It does not 
approximate the moderate limitation required for a higher 
rating.  38 C.F.R. Part 4, Code 5290 (1999).  

On VA examination in August 1997, cervical spine motion was 
46 degrees flexion, 31 degrees extension, 32 degrees right 
lateral flexion, 38 degrees left lateral flexion, 50 degrees 
right rotation and 61 degrees left rotation.  Again, this is 
a slight limitation of cervical spine motion warranting a 10 
percent rating.  It does not approximate the moderate 
limitation required for a higher rating.  38 C.F.R. Part 4, 
Code 5290 (1999).  

Back

The report of the November 1995 VA examination shows lumbar 
spine motion was 95 degrees forward flexion, 30 degrees 
backward extension, 35 degrees right and left lateral 
flexion, and 30 degrees right and left rotation.  There was 
no pain with range of motion testing.  This would not reflect 
a limitation of spine motion warranting a compensable 
evaluation.  38 C.F.R. Part 4, § 4.31, Codes 5003, 5289, 
5292-5 (1999).  

On the August 1997 VA examination, it was noted that X-rays 
revealed changes at L4.  The veteran complained of low back 
pain.  Lumbar spine motion was 99 degrees flexion, 13 degrees 
extension, 34 degrees right lateral flexion, 32 degrees left 
lateral flexion, 26 degrees right rotation and 33 degrees 
left rotation.  Here again, this would not reflect a 
limitation of spine motion warranting a compensable 
evaluation.  38 C.F.R. Part 4, § 4.31, Codes 5003, 5289, 
5292-5 (1999).  

Knees

In June 1996, crepitus was found on motion of both knees, 
although the range of motion was described as good.  Crepitus 
warrants a minimal compensable evaluation for each knee.  
38 C.F.R. § 4.59 (1999).  Thus, each knee would be rated as 
10 percent disabling with the addition of a 10 % bilateral 
factor for a total rating of 21 percent.  38 C.F.R. §§ 4.25, 
4.26 (1999).  The range of knee motion demonstrated on the 
November 1995 and August 1997 VA examinations would not 
exceed the 10 percent rating level.  38 C.F.R. Part 4, Codes 
5256 - 5263 (1999).  

Psychiatric

In a report dated in October 1992, Dr. John Cranton variously 
described the veteran's psychiatric symptoms in a work 
setting as marked or extreme.  

In finding that the veteran was disabled, the Social Security 
Administration Administrative Law Judge relied primarily on 
the psychiatric findings.  Those extensive findings are of 
record and essentially echo Dr. Cranton's position.  

In March 1994, a social worker reviewed the veteran's history 
and diagnosed alcohol and marijuana abuse with possible 
diagnoses of insomnia, depression and antisocial personality.  
The GAF was 65.  A Global Assessment of Functioning (GAF) of 
61 to 70 reflects mild symptoms but generally functioning 
pretty well.  See Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995); Baker v. West, 11 Vet. App. 163 (1998).  

A VA mental health clinic note dated in November 1995 
diagnosed depression and anxiety.  The social worker 
commented that the veteran had severe social and industrial 
emotional impairment that would make him unable to hold a 
job.  

The report of the November 1995 VA general examination noted 
an inappropriate affect, inadequate coherence, flat emotional 
reaction and poor memory and there was no diagnosis.  

On the August 1997 VA psychiatric examination, the veteran's 
affect was within normal limits, thought processes were 
logical and coherent, his mood was described as "I don't 
know" and his affect was within normal limits.  Short and 
remote memory were adequate.  He was somewhat circumstantial, 
with slightly concrete proverbs and poor insight.  The 
diagnoses were history of poly substance abuse and the 
possibility of an antisocial personality disorder was 
diagnosed.  An acquired psychiatric disability was not 
diagnosed.  

Upper Respiratory Symptoms 

The medical records reflect episodes of upper respiratory 
symptomatology, such as nasal and sinus congestion.  There is 
no diagnosis from a trained medical professional which 
identifies these symptoms as manifestations of a chronic, 
permanent disability.  

Headaches

There have been occasional complaints of headaches.  The 
findings do not describe a chronic disability or one which 
would impair the veteran to a compensable degree.  

Summary

In August 1992, Dr. Bridges expressed the opinion that the 
veteran could carry out light duty with no significant heavy 
lifting or driving heavy equipment.  However, the veteran's 
education is limited and his experience is exclusively in 
heavy labor.  On the August 1997 VA examination, the doctor 
expressed the opinion that the veteran's physical problems 
are such that heavy manual labor would be difficult.  Again 
the Board notes that the veteran's education and experience 
limit him to a few jobs requiring arduous physical labor.  
The findings in this case show that he could not longer keep 
up with the demands of such labor.  Moreover, these 
limitations are primarily musculoskeletal and have no 
realistic chance of improving.  They are likely to be 
permanent.  The physicians felt the veteran was probably 
capable of doing sedentary type work; however, he is not 
prepared for that kind of work by his experience and 
education.  After evaluating the veteran's disabilities, and 
giving him the benefit of the doubt, the Board finds that the 
evidence supports a permanent and total disability rating for 
pension purposes.  

It is noted that the Social Security Administration based its 
decision, in large part, on the veteran's psychiatric 
impairment.  Further evaluation by VA leads to questions as 
to the diagnoses.  These questions need not be resolved to 
favorably resolve the veteran's claim.  While the veteran's 
psychiatric disabilities contribute to his disability 
picture, his physical disabilities are sufficient to prevent 
him from engaging in substantially gainful employment.  


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the regulations governing the 
disbursement of monetary benefits.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 


